                 CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 1 of 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 18819674
Notice of Service of Process                                                                            Date Processed: 10/12/2018

Primary Contact:           Katie Gallagher
                           Lane Powell/Kindercare
                           601 SW 2nd Ave
                           Ste 2100
                           Portland, OR 97204-3158

Electronic copy provided to:                  John Devlin
                                              Troy Hall
                                              Ms. Etsuko Murozono
                                              Kelly Johnson
                                              Darcy Deibele

Entity:                                       KinderCare Learning Centers LLC
                                              Entity ID Number 3614339
Entity Served:                                KinderCare Learning Centers LLC
Title of Action:                              Kristen Schmit vs. Kindercare Education at Work LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Termination
Court/Agency:                                 Hennepin County District Court, Minnesota
Case/Reference No:                            Not Shown
Jurisdiction Served:                          Minnesota
Date Served on CSC:                           10/11/2018
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Cody J. Blades
                                              612-349-2720

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 2 of 11



STATE OF MINNESOTA                                                 DISTRICT COURT

COUNTY OF HENNEPIN                                  FOURTH JUDICIAL DISTRICT

Kristen Schmit,                                     Case No.

                Plaintiff,

       w
                                                          SUMMONS
KinderCare Education at Work
LLC, KinderCare Education LLC,
and KinderCare Learning Centers
LLC,
~



              Defendants.


THIS SUMMONS IS DIRECTED TO KINDERCARE EDUCATION AT WORK LLC,
KINDERCARE EDUCATION LLC, AND KINDERCARE LEARNING CENTERS
LLC REGISTERED AT 2345 RICE STREET, SUITE 230, ROSEVILLE, MN 55113.

    1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff's Complaint against you is attached to this Sununons. Do not throw these papers
away. They are official papers that affect your rights. You must respond to this lawsuit
even though it may not yet be filed with the Court and there may be no court file number
on this Summons.

    2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this summons a written response, called
an Answer, within 20 days of the date on which you receive this Summons. You must send
a copy of your Answer to the person who signed this summons located at:

                                      Cody J. Blades
                                   MADIA LAW LLC
                             323 Washington Avenue North, #200
                                  Minneapolis, MN 55401

   3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be
given everything asked for in the Complaint, you must say so in your Answer.
     CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 3 of 11




    4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not provide a written Answer in response to this Complaint to the
person who signed this Summons within 20 days, you will lose this case. You will not get
to tell your side of the story, and the Court may decide against you and award the Plaintiff
everything asked for in the Complaint. If you do not want to contest the claims stated in
the Complaint, you do not need to respond. A default judgment can then be entered against
you for the relief requested in the Complaint.

    5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. Ifyou do
not have a lawyer, the Court Administrator may have information about places where you
can get legal assistance. Even if you cannot get legal help, you must still provide a
written Answer to protect your rights or you may lose this case.

   6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.



Dated: ~~                  L~. 2-a/~                    MADIA LAW LLC




                                                        Cody J. Blades, MN #396341
                                                        J. Ashwin Madia, MN #321187
                                                        Joshua A. Newville, MN #395221
                                                        333 Washington Ave. N. 4345
                                                        Minneapolis, Minnesota 55401
                                                        Tel: 612.349.2720
                                                        Fax 612.235.3357
                                                        cjblades@madialaw.com




                                             2
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 4 of 11



STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF HENNEPIN                                     FOURTH JUDICIAL DISTRICT

Kristen Schmit,                             Case No.

                Plaintiff,

       V.
                                                         COMPLAINT
                                                   (JURY TRIAL DEMANDED)
KinderCare Education at Work LLC,
KinderCare Education LLC, and
KinderCare Learning Centers, LLC,

              Defendants.


                                    INTRODUCTION

       1.     When Plaintiff Kristen Schmit reported a violation of Minnesota State Law

to the Minnesota Department of Human Services, Defendants terminated her employment.

As a result of Defendants' actions, Plaintiff suffered damages. She now seeks redress in

this Court.

                             JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this matter as Plaintiffi s claims arise out of

Minnesota Law, specifically Minn. Stat. § 181 et seq. and Minn. Stat. § 626 et seq. Further,

the unlawful practices giving rise to this Complaint occurred in Minnesota.

       3.     Venue in this Court is proper because the claims arose in Hennepin County,

Minnesota — Plaintiff worked for Defendants in Hennepin County and Defendants are

doing business in Hennepin County.
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 5 of 11



                                       PARTIES

      4.      Plaintiff Kristen Schmit is a resident and domiciliary of Eagan, MN. From

August 2016 through her termination in November 2017, Schmit was an employee of

Defendants.

      5.      Defendants KinderCare Education at Work LLC, KinderCare Education

LLC, and KinderCare Learning Centers LLC are companies doing business as KinderCare

Learning Centers. All of the Defendants have their principal place of business in Portland,

Oregon and are doing business in Minnesota. Defendants were PlaintifE s employer

between August 2016 and her termination in November 2017.

                             FACTUAL BACKGROUND

       6.     Plaintiff Kristen Schmit was an employee of Defendants KinderCare

Education at Work LLC, KinderCare Education LLC, KinderCare Learning Centers LLC,

and KinderCare Learning Centers, Inc. (collectively herein "KinderCare") between August

2016 through her termination in November 2017.

       7.     At the KinderCare center where Schmit worked, there were two playgrounds

fully enclosed by a chain-link fence. KinderCare used Playground 1 for preschool and

school-aged children and Playground 2 for toddlers.

       8.     On September 25, 2017, Schmit accompanied a school-aged child under her

care to the bathroom.

       9.     In order to get to the bathroom from Playground 1, Schmit needed to pass

Playground 2.




                                             2
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 6 of 11



       10.    While passing Playground 2, Schmit noticed a 2-year old child sitting alone

in Playground 2.

       11.    With the school-aged child, Schmit called to the 2-year old and asked her to

come inside. Schmit accompanied the 2-year old to the toddler room.

       12.    The staff person in the toddler room that was responsible for the 2-year old

saw the 2-year old and said "oh shit."

       13.    That day, Schmit texted the 2-year old's teacher in case the teacher talked to

the 2-year old's parent.

       14.    KinderCare was required by law to report this incident to the State of

Minnesota.

       15.    Schmit asked KinderCare's director if she had reported the incident. The

director responded that she did not know what Schmit was talking about.

       16.    The director went further and accused Schmit of being the problem —

explaining that Schmit was supposed to be supervising the 2-year old. This was not correct.

       17.    On Thursday, September 28, 2017, Schmit texted the director and insisted

that the incident be reported.

       18.    The following Monday, October 2, 2017, the director wrote-up Schmit for

various infractions.

       19.    At the end of the week of October 2, 2017, KinderCare still had not reported

the incident to the State.

       20.     Schmit reported the incident to the State as she was required to do by law.

       21.     KinderCare knew Schmit reported the incident.


                                             ~~
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 7 of 11



       22.    On Thursday, October 26, 2017, the Minnesota Department of Human

Services conducted a site visit in response to Schmit's report.

       23.    The following Friday, November 3, 2017, K.I., KinderCare's district

manager, wrote-up Schmit during a meeting.

       24.    K.I. claims that during nap time another worker observed Schmit with her

legs over a child's back and that when he tried to lift his arm, Schmit forcefully grabbed

the child's arm and held his arm down on the cot.

       25.    Schmit explained that she never grabbed his arm and that her legs were over

the child's legs, akin to a weighted blanket. Schmit explained that the parents of the child

told the teachers that their child required weight in order to sleep. Schmit requested that

KinderCare purchase a weighted blanket to help the child, but KinderCare did not purchase

the blanket. In an effort to try to honor the parents' wishes, Schmit and other staff in charge

of the child laid their legs over the child's legs in place of a weighted blanket.

       26.    During this same meeting, K.I. terminated Schmit.

       27.    These write-ups and the termination came after Schmit received a good

performance review and a raise in August 2017 — just one-month before the incident with

the 2-year old.

       28.    As a result of KinderCare's unlawful termination, Schmit was damaged.




                                              ~
    CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 8 of 11



                                           COUNT I:

                                      RETALIATION

       MINN. STAT. § 181 et seq. — MINNESOTA WHISTLEBLOWER ACT

       29.    Plaintiff incorporates the allegations set forth in each of the preceding

paragraphs as if fully set forth herein.

       30.    "An employer shall not discharge ... an employee ... because ... the

employee ... reports a violation, suspected violation, or planned violation of any federal or

state law." Minn. Stat. § 181.932, subd. 1(1).

       31.    Defendants employed one or more employees in Minnesota.

       32.    Plaintiff was Defendants' employee and performed services for Defendants

in her capacity as an employee.

       33.     Plaintiff reported a suspected violation of Minnesota State Law to

Defendants and to the Minnesota Department of Human Services.

       34.    Because Plaintiff reported a violation of Minnesota State Law, Defendants

terminated Plaintif£

       35.    As a result, Plaintiff has suffered damages.

                                           COUNT II:

                                      RETALIATION

                            MINN. STAT. § 626.556, SUBD. 4a

       36.     Plaintiff incorporates the allegations set forth in each of the preceding

paragraphs as if fully set forth herein.




                                               5
     CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 9 of 11



       37.      Defendants violated Minn. Stat. § 626.556, subd. 3(a), which required ,

Defendants to immediately report suspected neglect of a child.

       38.      Plaintiff reported the violation of Minn. Stat. § 626.556, subd. 3(a), as she

was required to do by law.

       39.      Defendants terminated Plaintiff within 90 days of her report.

       40.      Defendants' termination of Plaintiff was retaliatory. Minn. Stat. § 626.556,

subd. 4a (creating a rebuttal presumption of retaliatory termination when an employer

terminates an employee within 90 days of that employee's report of violations of Minn.

Stat. § 626 et seq.).

       41.      Defendants must pay Plaintiff at least $10,000 for their retaliatory conduct.

Minn. Stat. § 626.556, subd. 4a(b).



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment in favor of

Plaintiff and against Defendant, as follows:

       1. An order granting Plaintiff judgment against Defendant;

       2. An order granting Plaintiff compensatory damages in such amount as the jury

             may determine;

       3. An order granting Plaintiff at least $10,000 in damages as a penalty for their

             retaliatory conduct;

       4. An order granting Plaintiff injunctive and declaratory relief against Defendant,

             whereby the Defendant is temporarily and permanently enjoined and restrained


                                               P
     CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 10 of 11



            from any further interference, discrimination, and retaliation of the Plaintiff or

            others;

         5. An order enjoining Defendants from further violating state or federal law;

         6. An order for Defendants to expunge any adverse employment records of

            Plaintiff;

         7. An order for Defendant to pay Plaintiff's costs, interest, and attorney fees;

         8. An order for Defendant to pay any and all further relief available in equity and

            at law.

Plaintiff demands a jury trial.



Dated:    CC-7—A6W- ICJ 20/11                             MADIA LAW LLC



                                                           !~         ^
                                                          Cody J. Blades, MN# 0396341
                                                          J. Ashwin Madia, MN #321187
                                                          Joshua A. Newville, MN #395221
                                                          333 Washington Ave. N. #345
                                                          Minneapolis, Minnesota 55401
                                                          Tel: 612.349.2720
                                                          Fax 612.235.3357
                                                          cjblades@madialaw.com




                                               7
        CASE 0:18-cv-03131-ADM-TNL Document 1-1 Filed 11/07/18 Page 11 of 11




                                 ACKNOWLEDGMENT

The undersigned hereby acknowledges that, pursuant to Minn. Stat. § 549.211, sanctions may be
awarded to the parties against whom the allegations in the pleadings are asserted.




                                                               Cody J. Blades




                                             :
